            Case 6:19-cv-00232-SI       Document 19        Filed 06/29/20     Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CATHERINE R. 1,                                        Case No. 6:19-cv-232-SI

                 Plaintiff,                             OPINION AND ORDER

            v.

 ANDREW M. SAUL, Commissioner
 of Social Security,

                 Defendant.


Katherine L. Eitenmiller and Katie J. Taylor, HARDER, WELLS, BARON & MANNING , PC,
474 Willamette Street, Eugene, OR 97401. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Lars J. Nelson, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL, Social
Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.




        1In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this Opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19       Filed 06/29/20     Page 2 of 23




Michael H. Simon, District Judge.

       Plaintiff Catherine R. brings this action pursuant to § 205(g) of the Social Security Act

(“the Act”), as amended, 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of the Social Security Administration (“the Commissioner”) denying Plaintiff’s

application for Supplemental Security Income (“SSI”) under Title II of the Act. For the

following reasons, the Commissioner’s decision is REVERSED and REMANDED for further

proceedings consistent with this Opinion and Order.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the


PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-00232-SI        Document 19       Filed 06/29/20      Page 3 of 23




Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.

                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff applied for SSI on November 18, 2013. AR 22. In her application, she alleged

disability beginning September 8, 2009. Id. Plaintiff’s claim was denied initially on May 22,

2014 and upon reconsideration on September 2, 2015. Id. Plaintiff appealed and testified at a

hearing held before an Administrative Law Judge (“ALJ”). On November 30, 2017, the ALJ

issued a decision finding that Plaintiff was not disabled. AR 22-36. Plaintiff timely appealed the

ALJ’s decision to the Appeals Council, which denied the request for review, making the ALJ’s

decision the final decision of the Commissioner of Social Security (“Commissioner”). AR 1.

Plaintiff was born on September 3, 1969, making her 40 years old at the time of the alleged

disability onset. AR 72.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:




PAGE 3 – OPINION AND ORDER
      Case 6:19-cv-00232-SI      Document 19        Filed 06/29/20     Page 4 of 23




     1.   Is the claimant performing “substantial gainful activity?” 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
          significant mental or physical duties done or intended to be done for pay
          or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
          such work, she is not disabled within the meaning of the Act. 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
          substantial gainful activity, the analysis proceeds to step two.

     2.   Is the claimant’s impairment “severe” under the Commissioner’s
          regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
          impairment or combination of impairments is “severe” if it significantly
          limits the claimant’s physical or mental ability to do basic work activities.
          20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
          this impairment must have lasted or be expected to last for a continuous
          period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
          claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
          §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
          impairment, the analysis proceeds to step three.

     3.   Does the claimant’s severe impairment “meet or equal” one or more of the
          impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
          then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii) ,
          416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
          the listed impairments, the analysis continues. At that point, the ALJ must
          evaluate medical and other relevant evidence to assess and determine the
          claimant’s “residual functional capacity” (“RFC”). This is an assessment
          of work-related activities that the claimant may still perform on a regular
          and continuing basis, despite any limitations imposed by his or her
          impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
          416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
          proceeds to step four.

     4.   Can the claimant perform his or her “past relevant work” with this RFC
          assessment? If so, then the claimant is not disabled. 20 C.F.R.
          §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
          his or her past relevant work, the analysis proceeds to step five.

     5.   Considering the claimant’s RFC and age, education, and work experience,
          is the claimant able to make an adjustment to other work that exists in
          significant numbers in the national economy? If so, then the claimant is
          not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
          404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
          she is disabled. Id.


PAGE 4 – OPINION AND ORDER
         Case 6:19-cv-00232-SI        Document 19        Filed 06/29/20     Page 5 of 23




See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one of the sequential analysis, the ALJ found that Plaintiff met the insured status

requirements of the Social Security Act and had not engaged in substantial gainful activity since

the date of alleged disability onset. AR 24. At step two, the ALJ found that Plaintiff has the

following severe impairments: a history of venous malformation with vascular neurocognitive

disorder; borderline intellectual functioning; cannabis use disorder; posttraumatic stress disorder

(“PTSD”); major depressive disorder; unspecified anxiety disorder; bilateral carpal tunnel

syndrome (“CTS”); and cervical degenerative disc disease. AR 24-25. At step three, the ALJ

determined that Plaintiff does not have an impairment that meets or medically equals one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 25-27.

       At step four, the ALJ determined Plaintiff’s RFC and found that Plaintiff could perform




PAGE 5 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19        Filed 06/29/20     Page 6 of 23




               sedentary work with the following additional limitations. She is
               limited to no more than frequent climbing of ramps and stairs and
               occasional climbing of ladders, ropes, and scaffolds. She can
               frequently balance, occasionally crouch, and frequently crawl. She
               needs to avoid concentrated exposure to workplace hazards, such
               as heights and heavy machinery. She can understand, remember,
               and carry out simple, routine, repetitive tasks.

AR 27-34. Based on these limitations, the ALJ found that Plaintiff could not perform any past

relevant work. AR 34. At step five, the ALJ found that, considering Plaintiff’s age, education,

work experience, and RFC, Plaintiff could perform jobs that exist in significant numbers in the

national economy, specifically Escort Vehicle Driver. AR 35. The ALJ thus concluded that

Plaintiff was not disabled. Id.

                                           DISCUSSION

       Plaintiff contends that the ALJ erred in three ways. First, she argues that the ALJ

improperly rejected the opinions of Drs. Scott Alvord and Gregory Cole. Plaintiff also asserts

that the ALJ failed to provide sufficient reasons for discounting Plaintiff’s subjective symptom

testimony. Lastly, Plaintiff argues that the ALJ failed to include all her functional limitations in

the RFC, specifically handling and fingering limitations connected to her carpal tunnel

syndrome.

A. Medical Opinions

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes

between the opinions of three types of physicians: treating physicians, examining physicians, and

non-examining physicians. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a

treating physician’s opinion carries more weight than an examining physician’s, and an

examining physician’s opinion carries more weight than a reviewing physician’s.” Holohan v.

Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001). A treating doctor’s opinion that is not


PAGE 6 – OPINION AND ORDER
         Case 6:19-cv-00232-SI          Document 19       Filed 06/29/20      Page 7 of 23




contradicted by the opinion of another physician can be rejected only for “clear and convincing”

reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor’s

opinion is contradicted by the opinion of another physician, the ALJ must provide “specific and

legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive




PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-00232-SI        Document 19       Filed 06/29/20     Page 8 of 23




basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of

non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       1. Opinion of Dr. Scott Alvord, Psy.D.

       Dr. Alvord was Plaintiff’s consultative examining psychologist. Dr. Alvord diagnosed

Plaintiff with PTSD and major depressive disorder and concluded that Plaintiff’s ability to

follow instructions was mildly to severely impaired, and her concentration, persistence, or pace

was moderately to severely impaired. The ALJ gave no weight to Dr. Alvord’s opinion because

his opinion was

               based on the objective findings of a one-time in-person
               examination, and those objective findings are inconsistent with the
               record as a whole, including the claimant's longitudinal medical
               records and the contemporaneous objective findings elicited in the
               consultative neurological examination [with Dr. Anthony
               Glassman] just a few weeks previous. Furthermore, an opinion that
               a claimant has mild to severe impairment in following instructions
               is a broad limitation covering both extremes and provides little



PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-00232-SI          Document 19        Filed 06/29/20      Page 9 of 23




                probative value in evaluating the claimant's actual level of
                functioning.

AR 32. Dr. Glassman had given Plaintiff a mini-mental state examination, a series of questions

that measure Plaintiff’s orientation, registration, attention and calculation, recall, and language

capacities. Plaintiff score a 29 out of a possible 30 points. AR 671. The ALJ specifically noted

that Plaintiff “recalled all three objects immediately and after a delay. She performed the serial

sevens task without difficulty and spelled the word “world” backward.” AR 30.

        Plaintiff points out, however, that Dr. Alvord’s opinion was consistent with the opinion

of Dr. Gregory Cole, another psychiatrist who examined Plaintiff, and argues that it was

inappropriate for the ALJ to discount Dr. Alvord’s opinion because it diverged from the findings

of Dr. Glassman, who primarily examined Plaintiff to evaluate her somatic symptoms.

Dr. Glassman’s evaluation of Plaintiff’s mental functioning was limited, and a “Mini Mental

State Examination,” Plaintiff says, and should not be used as evidence to discount Dr. Alvord’s

more thorough examination.

        Plaintiff believes that Dr. Alvord’s opinion was more reliable than Dr. Glassman’s, but it

is the ALJ’s responsibility to weigh conflicting medical evidence in the record. Carmickle, 533

F.3d at 1164. As long as the ALJ provides a specific and legitimate reason, she may discount or

rejected a contradicted medical opinion. The ALJ did so here. Dr. Alvord stated that Plaintiff’s

ability to follow instructions was impaired, yet Plaintiff was able to follow a three-step

instruction in the mini mental state examination with Dr. Glassman. AR 671. Dr. Alvord stated

that Plaintiff struggled to concentrate, but when Plaintiff met with Dr. Glassman, she was able to

spell “world” backwards and recall three objects that Dr. Glassman had presented earlier in the

exam. Id. Although Plaintiff’s view of the medical evidence is reasonable, the ALJ satisfied the

requirement to provide specific and legitimate reasons for rejecting Dr. Alvord’s opinion.



PAGE 9 – OPINION AND ORDER
           Case 6:19-cv-00232-SI       Document 19       Filed 06/29/20     Page 10 of 23




        2. Opinion of Gregory Cole, Ph.D.

        Dr. Cole conducted a consultative neuropsychological evaluation in July 2015. Dr. Cole

diagnosed Plaintiff with unspecified depressive disorder, unspecified anxiety disorder, cannabis

use disorder, major vascular neurocognitive disorder, and borderline intellectual functioning.

Dr. Cole

                indicated that Plaintiff had some difficulty sustaining simple
                routine tasks, but no problems completing a simple multiple-step
                task. She also had difficulties with visual motor speed, scanning
                and searching, dealing with numeric aid linguistic symbols,
                executing a sequential sensory motor activity, and maintaining and
                alternating smoothly between parallel mental tasks. She also had
                below average auditory memory, visual memory, visual working
                memory, immediate memory, and delayed memory.

AR 33. The ALJ gave some weight to Dr. Cole’s opinion because it was based on a one-time

examination and was consistent with the objective findings from that examination. Id. The ALJ

then stated that “[w]hile Dr. Cole indicated areas of difficulty for the claimant, he provided no

specific functional limitations. I have assigned degrees of limitation consistent with the objective

findings of the in-person evaluation, the claimant’s longitudinal medical records, and the

claimant’s activities of daily living.” Id.

        Plaintiff’s objection to the ALJ’s decision lies with the failure to include any functional

limitation related to Plaintiff’s ability to perform simple, routine tasks. Because Dr. Cole noted

that Plaintiff had trouble sustaining such tasks, Plaintiff contends, the ALJ effectively rejected

that portion of Dr. Cole’s opinion without explanation. But the ALJ “is responsible for

translating and incorporating clinical findings into a succinct RFC.” Rounds v. Comm’r Soc. Sec.

Admin., 807 F.3d 996, 1006 (9th Cir. 2015). Dr. Cole’s statement, in context, is ambiguous.

Dr. Cole stated that Plaintiff “had some difficulty sustaining simple routine tasks, but no

problems completing a simple multiple-step task were observed.” AR 690. Plaintiff may object



PAGE 10 – OPINION AND ORDER
           Case 6:19-cv-00232-SI       Document 19        Filed 06/29/20     Page 11 of 23




to how the ALJ translated Dr. Cole’s statement into a concrete functional limitation, but the

ALJ’s interpretation is entitled to deference. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012). Because the ALJ’s interpretation of Dr. Cole’s opinion was reasonable, he did not err in

failing to include a limitation on Plaintiff’s ability to perform simple, routine tasks.

B. Plaintiff’s Testimony

       Plaintiff also contends that the ALJ erred in discounting her subjective symptom

testimony without providing specific, clear, and convincing reasons for doing so. A claimant

“may make statements about the intensity, persistence, and limiting effects of his or her

symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25 2017).2 There is a two-step process

for evaluating a claimant’s testimony about the severity and limiting effect of the claimant’s

symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must determine

whether the claimant has presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other symptoms alleged.’”

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v. Sullivan, 947

F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not show that her

impairment could reasonably be expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some degree of the symptom.” Smolen

v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering


       2  Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by SSR
16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy. SSR 16-
3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166 (Mar.
16, 2016). Because, however, case law references the term “credibility,” it may be used in this
Opinion and Order.



PAGE 11 – OPINION AND ORDER
        Case 6:19-cv-00232-SI         Document 19       Filed 06/29/20      Page 12 of 23




specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       Consideration of subjective symptom testimony “is not an examination of an individual’s

character,” and requires the ALJ to consider all of the evidence in an individual’s record when

evaluating the intensity and persistence of symptoms. SSR 16-3p, available at 2016

WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4. The Commissioner further recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications and treatments used, and

other methods used to alleviate symptoms; (2) medical source opinions, statements, and medical

reports regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity, persistence, and

limiting effects of an individual’s symptoms; and (3) non-medical source statements, considering




PAGE 12 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19      Filed 06/29/20      Page 13 of 23




how consistent those statements are with the claimant’s statements about his or her symptoms

and other evidence in the file. See id. at *6-7.

        The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for discounting the claimant’s testimony are upheld. See Batson

v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,

discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).

        At the hearing, Plaintiff testified that she had two grandchildren for whom she was no

longer able to care because of her hand and memory problems. AR 48-49. She was unable to do

the dishes without dropping things. AR 54. Her boyfriend helped her do her hair and get dressed.

AR 55. She had trouble typing and writing because of her hand issues. AR 62. She experienced

periods of uncontrollable tearfulness and had difficulty with strangers and crowds. AR 56. She

experienced nervousness, anxiety, and panic attacks in public, so she tried to avoid public places.

AR 57. She had not sought treatment for anxiety and depression because of homelessness and

her belief that her symptoms were not that bad. AR 58-59.

        The ALJ found that Plaintiff’s “medically determinable impairments could reasonably be

expected to cause some of the alleged symptoms; however, [her] statements concerning the

intensity, persistence and limiting effects of these symptoms [were] not entirely consistent with

the medical evidence and other evidence in the record.” AR 28. The ALJ explained that

Plaintiff’s activities of daily living and a course of treatment that the ALJ considered

“conservative” undermined Plaintiff’s subjective symptom testimony. The ALJ also stated that

the objective medical evidence was inconsistent with Plaintiff’s claimed limitations.




PAGE 13 – OPINION AND ORDER
         Case 6:19-cv-00232-SI          Document 19        Filed 06/29/20      Page 14 of 23




        1. Activities of Daily Living

        Daily living activities may provide a basis for discounting subjective symptoms if the

plaintiff’s activities either contradict his or her testimony or meet the threshold for transferable

work skills. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Orn v. Astrue, 495

F.3d 625, 639 (9th Cir. 2007). For daily activities to discount subjective symptom testimony, the

activities need not be equivalent to full-time work; it is sufficient that the plaintiff’s activities

“contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1113. A claimant,

however, need not be utterly incapacitated to receive disability benefits, and completion of

certain routine activities is insufficient to discount subjective symptom testimony. See id. at

1112-13 (noting that a “claimant need not vegetate in a dark room in order to be eligible for

benefits” (quotation marks omitted)); Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004)

(“One does not need to be ‘utterly incapacitated’ in order to be disabled.”); Vertigan v. Halter,

260 F.3d 1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact that a

plaintiff has carried on certain daily activities, such as grocery shopping, driving a car, or limited

walking for exercise, does not in any way detract from her credibility as to her overall disability.

One does not need to be ‘utterly incapacitated’ in order to be disabled.” (quoting Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989))); Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998) (requiring the level of activity be inconsistent with the plaintiff’s claimed limitations

to be relevant to his or her credibility and noting that “disability claimants should not be

penalized for attempting to lead normal lives in the face of their limitations”). Moreover,

particularly with certain conditions, cycles of improvement may be a common occurrence, and it

is error for an ALJ to pick out a few isolated instances of improvement over a period of months

or years and to treat them as a basis for concluding that a plaintiff is capable of working. See

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).


PAGE 14 – OPINION AND ORDER
         Case 6:19-cv-00232-SI          Document 19        Filed 06/29/20    Page 15 of 23




        The ALJ cited Plaintiff’s ability to maintain her personal care, prepare simple meals,

perform household chores, walk, use public transportation, shop, manage her finances, and care

for her disabled adult son (work Plaintiff described as physically demanding) as activities

inconsistent with Plaintiff’s alleged functional limitations. AR 30. The ALJ also noted that

Plaintiff continued to work after her alleged disability onset date and sometimes cares for her

grandchildren. Id. In her free time, Plaintiff enjoys socializing, camping, and writing. Id.

        Plaintiff’s objects to the ALJ’s reliance on her daily activities because the ALJ inferred

that Plaintiff’s care for her disabled son was physically and emotionally demanding. Plaintiff

also notes that she stopped caring for her son in 2013, before, she alleges, her hand condition and

mental health worsened. Although these objections have some merit, the ALJ did not rely only

on this activity in finding that Plaintiff’s limitations were not as severe as she alleged but

evaluated all of Plaintiff’s activities of daily living together.

        2. Conservative Course of Treatment

        Routine, conservative treatment can be sufficient to discount a claimant’s subjective

testimony regarding the limitations caused by an impairment. Parra v. Astrue, 481 F.3d 742,

750-51 (9th Cir. 2007). Not seeking an “aggressive treatment program” permits the inference

that symptoms were not “as all-disabling” as the claimant reported. Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir. 2008). The amount of treatment is “an important indicator of the

intensity and persistence of [a claimant’s] symptoms.” 20 C.F.R. § 416.929(c)(3). If, however,

the claimant has a good reason for not seeking more aggressive treatment, conservative treatment

is not a proper basis for rejecting the claimant’s subjective symptoms. Carmickle v. Comm’r,

Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

        The ALJ characterized Plaintiff’s treatment for CTS and neck pain as “conservative”

because those conditions were treated with medication, braces, and occupational therapy, and


PAGE 15 – OPINION AND ORDER
        Case 6:19-cv-00232-SI        Document 19        Filed 06/29/20    Page 16 of 23




because Plaintiff never was hospitalized for CTS or neck pain. AR 30. But just after this

characterization of Plaintiff’s treatment, the ALJ acknowledged that Plaintiff was awaiting a

CTS release surgery, undermining the ALJ’s assessment. Id. The ALJ did not explain how CTS

release was consistent with “conservative treatment.”

       3. Objective Medical Evidence

       An ALJ may consider the lack of corroborating objective medical evidence as one factor

in “determining the severity of the claimant’s pain.” Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001). The ALJ may not, however, reject subjective pain testimony solely because it

was not fully corroborated by objective medical evidence. Robbins, 466 F.3d at 883; see also 20

C.F.R. § 404.1529(c)(2) (noting that the Commissioner will not “will not reject your statements

about the intensity and persistence of your pain or other symptoms or about the effect your

symptoms have on your ability to work solely because the available objective medical evidence

does not substantiate your statements”).

       The ALJ reasoned that Plaintiff’s alleged symptoms were not fully supported by the

medical evidence. The ALJ noted that Plaintiff sought treatment for headaches and neurological

symptoms in September 2009, but her neurological exams were unremarkable (AR 29, 296, 386,

388, 390-91, 395, 707-08) and imaging revealed minimal findings (AR 29, 381). One physician

described Plaintiff’s neurological abnormalities as “volitional,” and the facial droop and

numbness she presented with improved on their own. AR 29, 385. No surgery was

recommended. AR 29, 386, 694. In 2016 and 2017, she was still asymptomatic. AR 29, 889-892,

1072. The ALJ reasonably inferred this evidence undermined Plaintiff’s symptoms stemming

from vascular malformation.




PAGE 16 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19        Filed 06/29/20      Page 17 of 23




        Second, Plaintiff repeatedly alleged that she had suffered a stroke (see, e.g., AR 58, 59-

60, 200, 823), but some physicians ruled that out explicitly. AR 29, 288, 666. Imaging revealed

only mild degeneration in Plaintiff’s neck. AR 30, 1075.

        Finally, although Plaintiff’s CTS deteriorated over time, some of the medical evidence

suggested less-debilitating problems reaching and lifting than alleged. AR 29-30; compare

AR 212, with AR 907 (good muscle tone and “[n]o loss of coordination for routine tasks”),

AR 938 (noting minimal swelling and “[n]o loss of coordination for routine tasks”), AR 944 (5/5

strength contrary to complaints of pain and weakness), AR 948 (4+/5 grip strength on right

and 5/5 on left despite complaints of radiating pain and dropping things), AR 973 (sensation

intact and no musculoskeletal issues), AR 978 (same), AR 1003 (elbow and shoulder range of

motion within functional limits), AR 797 (normal strength and no extremity deformity), AR 900

(“[n]o loss of coordination for routine tasks”), and AR 1072 (sensation intact and no

musculoskeletal issues).

        These inconsistencies, paired with Plaintiff’s activities of daily living, satisfy the ALJ’s

obligation to provide clear and convincing reasons supported by substantial evidence for

discounting the scope of Plaintiff’s alleged symptoms.

C. RFC Calculation

        Lastly, Plaintiff contends that the ALJ failed adequately to account for all of Plaintiff’s

limitations in the RFC, creating error at step five of the sequential analysis. In particular, Plaintiff

argues that the RFC excluded the full functional limitations of Plaintiff’s bilateral carpal tunnel

syndrome which, if included in the RFC, would preclude Plaintiff’s employment as an escort

vehicle driver, the only job the ALJ identified at step five.

        The RFC is the most a person can do, despite his physical or mental impairments.

20 C.F.R. §§ 404.1545, 416.945. In formulating an RFC, the ALJ must consider all medically


PAGE 17 – OPINION AND ORDER
          Case 6:19-cv-00232-SI        Document 19       Filed 06/29/20     Page 18 of 23




determinable impairments, including those that are not “severe,” and evaluate “all of the relevant

medical and other evidence,” including the claimant’s testimony. Id.; SSR 96-8p, 1996

WL 374184. In determining a claimant’s RFC, the ALJ is responsible for resolving conflicts in

the medical testimony and translating the claimant’s impairments into concrete functional

limitations in the RFC. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only

limitations supported by substantial evidence must be incorporated into the RFC and, by

extension, the dispositive hypothetical question posed to the VE. Osenbrock v. Apfel, 240

F.3d 1157, 1163-65 (9th Cir. 2001).

         The ALJ calculated an RFC that limited Plaintiff to sedentary work. The RFC also

included exertional limitations of “no more than frequent climbing of ramps and stairs and

occasional climbing of ladders, ropes, and scaffolds. She can frequently balance, occasionally

crouch, and frequently crawl.” The RFC includes no limitation to Plaintiff’s ability to finger and

handle resulting from her CTS. This matters because at step five, the ALJ found that Plaintiff

could perform work as an escort vehicle driver, a job requiring frequent fingering and handling.

AR 67.

         Plaintiff details many portions of the record that show at least some limitation to her

ability to finger and handle. As the ALJ noted, the record documents that Plaintiff sought

evaluation of tingling and pain in the bilateral hands in March 2016. AR 956. The pain woke her

up at night, and she described having blue fingers. Id. She presented in tears due to pain. Id. An

examination showed positive Tinel and Phalen signs over the bilateral median nerves. AR 959.

Lindsey Metcalf, M.D., prescribed Neurontin, advised Plaintiff to wear wrist splints, and referred

her for an electrodiagnostic study, the results of which pointed to distal median

mononeuropathies in both upper limbs and suggested “at least” moderately severe CTS. AR 956;




PAGE 18 – OPINION AND ORDER
        Case 6:19-cv-00232-SI         Document 19       Filed 06/29/20     Page 19 of 23




AR 746. Plaintiff met with Dr. Robert Kloepper, M.D., for surgical consultation given her

“rather dramatic symptomology and the severity of the results.” AR 747.

       Plaintiff met with Dr. Kloepper in April 2016. AR 897. She described pain from the

hands to the elbows and stated that she could not pick up her granddaughter or hug her

grandmother. Id. Braces provided no relief. Id. She was “very tearful” at the appointment. Id.

The middle fingers of both hands were numb, and she showed a positive Phalen’s test bilaterally.

AR 900. Dr. Kloepper advised Plaintiff that she could proceed with surgery when she stopped

smoking. AR 901. The next month, Plaintiff reported ongoing numbness and tingling in both

hands and described the pain she felt as a ten on a one-to-ten scale. AR 904. Plaintiff said she

dropped everything that she tried to hold in her hands and described feeling helpless. Id.

Dr. Kloepper noted some swelling in the hands and a blue or purple tint to the fingertips.

AR 907. Plaintiff could not flex or extend the right wrist and could not grip anything with either

hand. Id. Dr. Kloepper wrote that the blood flow in Plaintiff’s hands was worrisome. AR 908.

       In June 2016, Plaintiff met with Howard Feldman, M.D. and reported burning and

tingling sensation in the hands. AR 750. She stated that she could hardly close her hands because

of the pain. Id. Dr. Feldman noted that Plaintiff described typical findings of Raynaud’s

phenomena involving all fingers of both hands. Id. Plaintiff appeared depressed and was

intermittently tearful during the examination. AR 752. Dr. Feldman noted that the skin over the

dorsi of the fingers was thickened, and there was mild Raynaud’s present. AR 752. He referred

Plaintiff for a rheumatology evaluation. AR 753.

       Plaintiff continued to experience severe pain and numbness in the bilateral hands.

AR 951, AR 923, and AR 929. She could not hold items for any length of time without dropping

them. AR 923. She could not independently dress herself. AR 929. Her right arm was swollen




PAGE 19 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19       Filed 06/29/20      Page 20 of 23




and felt “gushy.” Id. Plaintiff’s wrist braces only worsened the pain, and she could not sleep

through the night because of the pain. AR 923. Her right hand was swollen, she had numbness in

the second through fifth fingers, with complete numbness and throbbing in the right middle

finger. AR 926, 932. Dr. Kloepper again advised that she should be evaluated by a

rheumatologist for Raynaud’s syndrome. AR 933. In April 2017, however, Dr. Kloepper noted

that Plaintiff had not been able to see a rheumatologist because insurance required that her

primary care provider refer her. AR 939. He also recommended a referral to Slocum

Orthopedics, a hand specialist, but similarly noted that the referral would have to come from a

primary care provider. Id. Plaintiff then met with Debra Raumakita, F.N.P., and requested a

referral to a hand surgeon. AR 946. Plaintiff reported numbness and pain in both hands that

caused her to drop things. Id. Ms. Raumakita referred Plaintiff for physical therapy. Id.

       In July 2017, Plaintiff established care with Lowell Smith, F.N.P. AR 976. She reported

ongoing bilateral hand pain and numbness. Id. Mr. Smith noted significant communication

difficulty with Plaintiff and wrote that Plaintiff had “some disabilities that interfere[d] with her

progression through treatment.” Id. He noted slurred speech that made it difficult to understand

her. Id. The examination showed positive Phalen and Tinel signs bilaterally. AR 978. Plaintiff

appeared stressed and was tearful, easily distracted, agitated, and anxious. Id. Mr. Smith assessed

that he needed more information to clarify diagnosis between carpal tunnel syndrome,

Raynaud’s, or a rheumatoid or autoimmune concern. AR 979. He ordered lab work and increased

Plaintiff’s prescribed dose of Gabapentin. Id. The next month, Plaintiff underwent an initial

evaluation for occupational therapy for her bilateral hand pain. AR 1002. By the end of the

month, it was determined that further intervention would be delayed until Plaintiff underwent an

MRI and was cleared for carpal tunnel release surgery. AR 1015.




PAGE 20 – OPINION AND ORDER
         Case 6:19-cv-00232-SI        Document 19        Filed 06/29/20     Page 21 of 23




       Also that month, Plaintiff had a panic attack at the medical office where she was

supposed to have an MRI. AR 971. She was able to undergo an MRI in October 2017, however,

which showed multilevel cervical spine degenerative disc disease with mild spinal canal and

mild right greater than left neural foraminal narrowing at C5-C6. AR 1075. In follow-up with

Mr. Smith, Plaintiff described ongoing arm numbness, neck pain, and intermittent bilateral leg

weakness. AR 1068. The examination showed positive Phalen and Tinel signs bilaterally and

tenderness in all fingers. AR 1071. Plaintiff described a “zinging” feeling through both forearms

up to the elbows and intermittent dragging of the feet. AR 1072. Mr. Smith assessed cervical disc

disorder at C5-C6 with radiculopathy and bilateral carpal tunnel syndrome. Id. He recommended

a neurosurgery and hand specialist evaluation and wrote, “This patient is very confusing to

follow, her thoughts are scattered, but I can see she is in distress, and is seeking help for her neck

pain, and carpal tunnel syndrome.” Id.

       The ALJ’s analysis of Plaintiff’s symptoms stemming from her CTS was conclusory. The

ALJ summarized some of Plaintiff’s medical records related to hand pain and noted that doctors

had recommended carpal tunnel release surgery. AR 29. The ALJ apparently discounted

Plaintiff’s limitations due to CTS because Plaintiff was referred to occupational therapy but did

not attend consistently, and because Plaintiff’s CTS treatment was “conservative.” AR 29-30. As

discussed above, the ALJ described the treatment as “conservative” because Plaintiff’s CTS was

treated with medication, braces, and occupational therapy, and because Plaintiff was never

hospitalized for CTS or neck pain. AR 30. But just after this characterization of Plaintiff’s

treatment, the ALJ acknowledged that Plaintiff was awaiting a CTS release, undermining the

ALJ’s assessment. The ALJ did not explain how CTS release was consistent with “conservative

treatment,” merely stating that “I acknowledge that the claimant is currently awaiting a CTS




PAGE 21 – OPINION AND ORDER
         Case 6:19-cv-00232-SI         Document 19       Filed 06/29/20      Page 22 of 23




release, and I have accounted for her ongoing CTS symptoms in the residual functional

capacity.” The RFC, however, does not limit Plaintiff’s ability to handle and finger.

        The lack of a limitation on Plaintiff’s ability to handle and finger is problematic because

the only job the ALJ identified at step five, escort vehicle driver, requires frequent handling and

fingering. AR 67. The selection of this job at step five is also perplexing because Plaintiff

testified that she has never had a driver’s license, in part because of the memory problems she

experiences as part of her alleged disability. AR 47. The ALJ made no finding that Plaintiff

could obtain a driver’s license despite her functional limitations, making it even more doubtful

that Plaintiff can perform this job.

        At step five, the ALJ bears the burden of showing that Plaintiff can perform work that

exists in significant numbers in the national economy, “taking into consideration the claimant’s

residual functional capacity, age, education, and work experience.” Id.; see also 20 C.F.R.

§§ 404.1566, 416.966 (describing “work which exists in the national economy”). The ALJ did

not meet that burden here. The ALJ did not adequately explain why the RFC did not limit

Plaintiff’s ability to finger or handle despite significant medical evidence of such a limitation.

D. Remedy

        This record is generally well-developed and the ALJ permissibly rejected the opinions of

Drs. Alvord and Cole and Plaintiff’s testimony. Ambiguity remains, however, about whether

Plaintiff is in fact disabled. On remand, the ALJ must consider and explain whether Plaintiff has

a fingering and handling limitation and, if so, whether there are jobs other than vehicle escort

driver that Plaintiff can perform.




PAGE 22 – OPINION AND ORDER
       Case 6:19-cv-00232-SI      Document 19     Filed 06/29/20    Page 23 of 23




                                     CONCLUSION

      The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

      IT IS SO ORDERED.

      DATED this 29th day of June, 2020.

                                                /s/ Michael H. Simon
                                                Michael H. Simon
                                                United States District Judge




PAGE 23 – OPINION AND ORDER
